DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
2.	The abstract of the disclosure is objected to because Abstract: line 2, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3, 5-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 & 13, 4-5 & 8, and 9 of copending Application No. 16/471,569 (simply “16/471,569” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of copending Application No. 16/471,569 discloses a method for adjusting algorithms in a continuous glucose monitoring (CGM) system, comprising:
sensing an activity level of a patient by at least one motion sensor set in a CGM system;
providing signals indicative of the activity level of the patient by the motion sensor to a processer of the CGM system;
determining the physical state of the patient according to the activity level via the processer; and
adjusting a plurality of algorithms via the processer depending partly on the signals from the motion sensor.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
claims 2, 3, 5, 6, 7, and 10, claim 1 of 16/471,569 discloses everything claimed as applied above.  In addition, claims 1, 13, 4, 5, 8, and 9 of 16/471,569, respectively, disclose every single feature further claimed. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Accuracy of a Novel Noninvasive Multisensor Technology to Estimate Glucose in Diabetic Subjects During Dynamic Condition”, Sobel et al. (referred hereafter Sobel et al.).
Referring to claim 1, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), comprising:
sensing an activity level of a patient by at least one motion sensor set (e.g., “The SWA is worn around the upper arm and produces a plasma glucose estimation every minute, providing sequential glucoses over time. It contains 5 sensors: (1) a 2-axis accelerometer that tracks the movement and position of the upper arm and body,” – page 55, Armband System: 1st para.) in a CGM system (Figure 1; pages 55-57, Armband System section);
page 55, 1st col., 1st para.) of the patient by the motion sensor (Figure 1) to a processer of the CGM system (Figure 1; pages 55-57, Armband System section);
determining the physical state (e.g., “In this study, the classification algorithm disambiguated the exercise and nonexercise contexts. For example, the classification algorithm relies on motion parameters to disambiguate context between an OGTT and a TT. The regression model uses features derived from galvanic skin response, skin temperature, heart rate, heart rate variability, and motion.” – page 56, 1st col., last para.) of the patient according to the activity level via the processer (pages 55-57, Armband System section); and
adjusting a plurality of algorithms (e.g., classifier algorithms/regression algorithms) via the processer depending partly on the signals from the motion sensor (Figure 1; pages 55-57, Armband System section). 
As to claim 2, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the motion sensor comprises one or more from an accelerometer, a gyroscope and an attitude sensor (e.g., “The SWA is worn around the upper arm and produces a plasma glucose estimation every minute, providing sequential glucoses over time. It contains 5 sensors: (1) a 2-axis accelerometer that tracks the movement and position of the upper arm and body,” – page 55, Armband System: 1st para). 
Referring to claim 3, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein further comprises adjusting the algorithms according to different exercise intensities when the patient is in a physical exercise state (e.g., “In this study, the classification algorithm disambiguated the exercise and nonexercise contexts. For example, the classification algorithm relies on motion parameters to disambiguate context between an OGTT and a TT. The regression model uses features derived from galvanic skin response, skin temperature, heart rate, heart rate variability, and motion.” – page 56, 1st col., last para.). 
As to claim 4, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the algorithms comprise a filtering algorithm to calculate the blood glucose value (e.g., “For plasma glucose estimation, a “contextual-regression” strategy was employed that uses a classification algorithm to separate activity into context first and then applies an appropriate regression equation for that context.” - pages 55-57, Armband System section). 

Referring to claim 5, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the algorithms comprise a predictive low glucose algorithm (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section; pages 57-60, Clinical Accuracy by CEG Analysis section; Table 1; Figures 1-3). 
As to claim 6, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the algorithms comprise an alert threshold algorithm (page 57, Tracking of Glucose Over Time section; Figure 2). 
Referring to claim 7, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the method further comprises automatically switching the CGM system into an audio-off mode for low-priority alerts that do not require immediate action according to the adjusted algorithm (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section). 
As to claim 8, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the method further comprises excluding abnormal fluctuations of the blood glucose sensor data by adjusting related algorithms when the patient is determined in a state of physical exercise by the processer (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section; page 57, Tracking of Glucose Over Time section; Figure 2). 
Referring to claim 9, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein when a calibration of page 55, OGTT section; page 55, TT section; page 57, Tracking of Glucose Over Time section; Figure 2). 
As to claim 10, Sobel et al. disclose a system using the method for adjusting blood glucose related algorithms according to claim 1 (Figure 1), comprising:
a CGM system (Figure 1);
at least one motion sensor set in the CGM system configured to sense the activity levels of a patient and provide corresponding signals (e.g., “The SWA is worn around the upper arm and produces a plasma glucose estimation every minute, providing sequential glucoses over time. It contains 5 sensors: (1) a 2-axis accelerometer that tracks the movement and position of the upper arm and body,” – page 55, Armband System: 1st para.; Figure 1); and
a processer set in the CGM system configured to determine the physiological states (e.g., Rest, Sleep, Walk, Biking – Figure 1) and exercise intensities of the patient (e.g., physical activity level – page 55, 1st col., 1st para.) and adjust related algorithms depending partly on the signals from the motion sensor (Figure 1; pages 55-57, Armband System section). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TOAN M LE/            Primary Examiner, Art Unit 2864